Citation Nr: 1710445	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating prior to July 6, 2015, and a 60 percent rating from July 6, 2015 for herpes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002.  

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for herpes, rated noncompensable.
 
This issue was previously before the Board in November 2014 and was remanded for additional development.  The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disability.  As the RO granted that claim in an April 2015 rating decision, it is no longer before the Board and will not be addressed further herein.  

A July 2015 rating decision increased the Veteran's disability rating for herpes from noncompensable to 60 percent, effective July 6, 2015.  This staged rating was continued in an October 2016 rating decision.  Because the increased rating does not represent a grant of the maximum benefits allowable for the entire rating period, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded. 

The Board remanded this matter in part to assist the Veteran with obtaining private medical records.  In a December 2014 letter, the AOJ asked the Veteran to identify all providers with relevant records and authorize VA to obtain those records.  The Veteran did not return the authorization form; however, in a March 2015 written statement she identified additional treating facilities and asked for VA's help in obtaining those records.  From the record, it appears that the AOJ failed to respond to this letter or take any steps to assist the Veteran in obtaining these records.  VA's duty to assist requires it to make reasonable efforts to obtain relevant private records that the claimant adequately identifies.  As records from these identified treatment providers may be pertinent to the Veteran's claim, the Veteran should be asked on remand to provide VA Form 21-4142 for these providers so VA can attempt to obtain the records.  

The record reflects the Veteran has received VA treatment for her herpes.  The most recent VA treatment records are from June 2016.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all providers of evaluations or treatment she has received for her service-connected herpes and to provide authorizations for VA to obtain records of any such private evaluations or treatment, including but not limited to, records from the private providers listed in the Veteran's March 2015 letter.  Obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's VA treatment records from June 2016 to the present. 

3.  Then, after completing any other development deemed necessary, review the record and readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC), afford the Veteran the opportunity to respond, and return the record to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




